Title: Tobias Lear to Alexander Hamilton, 18 December 1789
From: Lear, Tobias
To: Hamilton, Alexander


          
            Sir
            United States Decr 18th 1789.
          
          I am directed by the President of the United States to send you the enclosed letter from General Hazen dated Decr 16th—and likewise a memorial from the same person of the 12th inst: together with the Copy of a letter written by the Presidents command in answer to the enclosed Memorial. I have the honor to be with perfect consideration Sir Your most Obedt Servt
          
            Tobias Lear.Secy to the President U.S.
          
        